Exhibit EMPLOYMENT AGREEMENT This employment agreement (this "Agreement"), dated as of June 11, 2008 (the "Effective Date"), is made by and between China Yingxia International, Inc., a Florida corporation (the "Company"), and Ren Hu (the "Executive") (each, a "Party" and together, the "Parties"). WHEREAS, the Parties wish to establish the terms of the Executive's continued employment by the Company; NOW, THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: 1.POSITION/DUTIES. (a)During the Employment Term (as defined in Section 2 below), the Executive shall serve as a Chief Financial Officer of the company. In this capacity the Executive shall have such duties, authorities and responsibilities commensurate with the duties, authorities and responsibilities of persons in similar capacities in similarly sized companies and such other reasonable duties and responsibilities as the Board of Directors of the Company (the "Board") shall designate.The Executive shall report directly to the Board of Directors and Audit Committee.The Executive shall obey the lawful directions of the Board, and any other senior executive of the Company to whom the Executive reports and shall use his diligent efforts to promote the interests of the Company and to maintain and promote the reputation thereof. (b)During the Employment Term, the Executive shall perform all duties as a Chief Financial Officer of the Company, including without limitation: SEC compliance and auditing including overseeing the current accounting operations and bringing it up to SOX 404 standards; hiring of the accounting manager, comptroller, and/or necessary accounting staff for the company in China; training and implementing accounting procedures and standards (including software) according to the US GAAP; and working with management to answer SEC comment letters.The Executive is also responsible for corporate filings including working with corporate attorneys, auditors, and consultants to file in a timely manner the quarterly and annual reports and working with management to file 8K disclosure reports.The Executive shall perform all duties associated with investor relations, including but not limited to, working with the current investor relations firm to create the IR documents, including the presentation, investor kit, and company IR website; and working with the current investor relations firm to introduce appropriate investors and arrange meetings and conference calls intensively, such as 1-2 days of one-on-ones (4 each day) and 3-4 conference calls every week. (c)During the Employment Term, the Executive shall use his best efforts to perform his duties under this Agreement and shall devote all of his business time, energy and skill in the performance of his duties with the Company.The Executive shall not during the Employment Term (except as a representative of the Company or with consent in writing of the Board) be directly or indirectly engaged or concerned in any other business activity.Notwithstanding the foregoing provisions, the Executive is not prohibited from (1) participating in charitable, civic, educational, professional or community affairs or serving on the board of directors or advisory committees of non-profit entities, and (2) managing his and his family's personal investments, in each case, providedthat such activities in the aggregate do not materially interfere with his duties hereunder. 1 2.EMPLOYMENT TERM.Except for earlier termination as provided in Section 6, the Executive's employment under this Agreement shall be for a one-year term commencing on the Effective Date and ending on June 10, 2009 (the "Initial Term"). Subject to Section 6, the Initial Term shall be automatically extended for additional terms of successive one-year periods (the "Additional Term") unless the Company or the Executive gives written notice to the other of the termination of the Executive's employment hereunder at least 90 days prior to the expiration of the Initial Term or Additional Term. The Initial Term and any Additional Term shall be referred to herein as the "Employment Term." 3.STOCK COMPENSATION.The Company agrees to pay the Executive an annual stock compensation (the “Stock
